Citation Nr: 0945072	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral cornea 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from September 1940 
to August 1943.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In January 2009, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in an October 2009 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The persuasive medical evidence of record demonstrates 
the Veteran's bilateral cornea disorder is due to a 
congenital or developmental defect, which was not permanently 
increased in severity beyond normal progression due to 
military service.  Moreover, no superimposed injury or 
disease is shown.


CONCLUSION OF LAW

The criteria for service connection for a bilateral cornea 
disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2007 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The June 2007 letter also provided the Veteran 
with information regarding disability ratings and effective 
dates consistent with Dingess/Hartman.  After issuance of the 
above letters, and proving the Veteran and his representative 
additional opportunity to respond, the RO readjudicated the 
issue on appeal in an October 2009 SSOC.  Hence, the Veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records and the report of 
a June 2009 VA examination. Also of record and considered in 
connection with the appeal is the transcript of the October 
2008 Board hearing, as well as various written statements 
provided by the Veteran as well as by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For VA purposes, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2009).  Temporary or intermittent flare- ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306; see also 38 U.S.C.A. § 1153 (West 2002).

Upon entry into the service in September 1940, medical 
records show that the Veteran had no defects and his vision 
was 20/20 bilaterally.  In July 1942 the Veteran began to 
have problems with his vision and was diagnosed with severe 
bilateral interstitial keratitis.  At that time he reported 
that he noticed his eyes were becoming bloodshot and that 
they felt irritated.  Eventually, it was determined that the 
Veteran had congenital syphilis and that keratitis was the 
result of syphilis.  In March 1943, after a lengthy 
hospitalization, the diagnosis was changed to syphilis "old", 
congenital, manifested by interstitial keratitis, bilateral, 
Hutchinson's teeth and persistently positive blood Kahn and 
Wasserman reactions.  The Veteran was recommended for and was 
discharged due to the latter diagnosis.  A January 1943 Line 
of Duty Board proceeding determined that the Veteran's 
syphilis was first diagnosed in 1942 and that his infection 
demonstrates that clinical characteristics of a congenital 
process.  It was the opinion of the Board that the Veteran's 
keratitis resulting from his congenital lues was not in the 
line of duty.  Progress reports dated from March 1943 to July 
1943 reflect ongoing treatment for the Veteran's eye problem.  
Thereafter, a July 1943 report of Board of Medical Officers 
determined that the above disability was not in the line of 
duty because the condition was acquired as a result of a 
congenital infection.  

After service the Veteran has continued to have problems with 
his eyes.  A February 1947 medical record from the John 
Hopkins hospital reflects that the Veteran reported that 
while in the Army in July 1942, a tank turned over and he got 
some sand in his eye.  The next day his vision seemed blurred 
and some "arygrol instilled."  The impression was healed 
congenital luetic interstitial keratitis, both eyes.  

A March 1950 medical records from the John Hopkins hospital 
shows that the Veteran was diagnosed with old interstitial 
keratitis due to congenital syphilitis

The Veteran has submitted two statements from physicians 
regarding the etiology of his bilateral corneal disorder.  In 
an April 2007 letter, Dr. R.C. stated that after an incident 
involving shrapnel in the military the Veteran developed 
complications that led to the Veteran becoming legally blind.  
In a July 2007 letter, Dr. R.A. stated that the Veteran had 
been under his care for ten years because of chronic corneal 
scarring due to his exposure to toxic chemicals while in 
service.  He furthered that he was writing to attest to the 
association of the Veteran's corneal decompensation due to 
his chemical exposure while in the military.  Importantly, 
the Board notes that the incidents described by these 
physicians are not recorded in the Veteran's service 
treatment records.

During the October 2008 Board hearing, the Veteran testified 
that in the spring of 1943 he was in a tank that ran over a 
landmine.  The Veteran stated that "it upset the vehicle and 
busted up things inside and fuel, dirt and dust were all 
around."  He rubbed his eyes because they were sore.  He 
stated that his doctors attributed his eye problem to this 
incident. 

A June 2009 VA examination report reflects that the Veteran 
presented with a claim of bilateral vision loss secondary to 
an injury that was sustained during a tank accident when dirt 
and oil injured his eyes.  The VA examiner noted that the 
Veteran was unable to provide specific details, so the 
records available were used to make a determination regarding 
his claim.  After undergoing a thorough examination, the VA 
examiner diagnosed interstitial keratitis, each eye, status 
post transplant; severe optic atrophy, each eye; and failed 
corneal grant, left eye with opacification.  Examination 
revealed severe vision loss in each eye.  The VA examiner 
opined that it appeared that he etiology of the Veteran's 
vision loss is more likely secondary to advanced optic 
neuropathy that the Veteran's corneal disease.  All ocular 
findings today along with past records of interstitial 
keratitis from John Hopkins University support the diagnosis 
of congenital syphilis and interstitial keratitis.  There is 
little convincing evidence that the Veteran's ocular 
condition was caused by or exacerbated by in service trauma.  

The VA examination report reflects a second opinion provided 
by the Chief of Ophthalmology who noted he reviewed all the 
pertinent records and details.  He stated that acute 
symptomatic interstitial keratitis usually occurs in the 
first or second decade of life, is associated with pain, 
tearing, photophobia, conjunctival injection, anterior 
chamber cells and flare with keratitic precipates on the 
endothelium and stromal blood vessels and edema of the 
cornea.  In congenital syphilis, both eyes are usually 
affected within one year of each other.  Per review of the 
available records, the Veteran's presentation of ocular 
symptoms in later June/early July time-frame of 1942 is 
consistent with the diagnosis of interstitial keratitis 
determined to be secondary to congenital syphilis, which is 
the most common cause of interstitial keratitis.  Prior to an 
acute episode of interstitial keratitis with corneal haze, 
scarring and/or vascularization vision would be good.  The 
clinical examinations in February 1947 and October 1947 are 
consistent with a history of old interstitial keratitis as 
noted in John Hopkins medical records.  The Veteran has 
reported various dates of tank accidents, to include July 
1941, July 1, and 15, 1942 or spring of 1943 wherein he got 
fuel, sand and dirt in his eyes.  As the Veteran presented 
with symptoms in late June/early July 1942 (and was seen on 
July 12, 1942 with a several day history of ocular symptoms) 
a tank injury on July 15, 1942 or 1943 would have been 
unrelated to his condition.  Getting dirt, fuel, sand, or 
even a chemical in his eyes on July 21, 1941 would not have 
caused an interstitial keratitis presenting in each eye 
sequentially one year latter.  Even if the alleged accident 
occurred on July 1, 1942, the reported clinical presentation 
is not consistent with a chemical/dust injury.  Because of 
the corneal vascularization associated with interstitial 
keratitis it would not be unusual for a patient to reject a 
corneal transplant.  In conclusion, he opined that the 
Veteran's presentation of severe bilateral interstitial 
keratitis is consistent with congenital syphilis presenting 
as expected in the first or second decade of life, unrelated 
to and not aggravated by the reported injury.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral cornea disorder.

Review of the record reveals that a bilateral eye disorder 
was first noted in service. However, this does not 
automatically provide a basis for service connection.  In 
this case, the disorder is not an acquired disorder.  
Although there is conflicting medical evidence, the Board 
finds probative the opinions in the June 2009 VA examination 
report that the Veteran's bilateral eye disorder is 
consistent with congenital syphilis, thus due to a congenital 
development.  As such, it is not a disease or injury within 
the meaning of VA compensation.  38 C.F.R. § 3.303(c).

Moreover, there is no evidence in this case that there is any 
superimposed acquired pathology.

In regards to the conflicting medical evidence, the Board 
notes that while Dr. R.C. and Dr. R.A. provided favorable 
medical opinions that the Veteran's eye disorder was related 
to complications from shrapnel in the military and from 
exposure to toxic chemicals while in service, respectively; 
the Board finds that these statements are not persuasive.  
Neither physician indicated that the claims file or any 
pertinent medical records were reviewed.  Furthermore, the 
Board finds that each doctor merely reiterated information, 
as it was being provided by the Veteran, as there is no 
indication in any of the service treatment records that the 
Veteran sustained an injury to his eyes from shrapnel or 
chemicals.  Moreover, there were numerous STRs and post 
service medical records that each concluded that the 
Veteran's interstitial keratitis was secondary to congenital 
syphilis, yet there was no discussion by either physician as 
to these findings, which are contrary to the Veteran's 
contentions.  In this regard, the Board notes that in July 
1942 when the Veteran first sought medical attention in 
service for his eyes he reported he noticed his eyes were 
becoming bloodshot and that they felt irritated.  Moreover, 
no such injury is otherwise reported in the service medical 
records.  There was no mention of any preceding injury.  
These statements are significant and given a lot of weight 
and credibility because they were made at a time 
contemporaneous to his service, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).   See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(a transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional).  A medical opinion can be no 
better than the facts alleged by the Veteran, and an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  

By contrast, the Board finds the medical opinions provided in 
the June 2009 VA examination report are persuasive evidence 
that the Veteran's bilateral eye disorder is the result of 
congenital syphilitis, which was not permanently increased in 
severity beyond normal progression due to service and did not 
undergo a superimposed injury in service.  These opinions 
were clearly based on full review of the Veteran's claims 
file, and, include specific discussion of the Veteran's 
documented medical history.  Furthermore, the rationale 
underlying the opinions are reasonable and consistent with 
the evidence of record.  In this regard, the examiners 
provided a detailed analysis of the Veteran's assertions, to 
include the dates and type of injury he contends caused his 
bilateral eye disorder, compared with the actual medical 
evidence of record.  Accordingly, the Board finds that the 
most persuasive opinion on the medical question upon which 
this claim turns weighs against the claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (It is the responsibility 
of the BVA to assess the credibility and weight to be given 
the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In addition to the medical evidence addressed above, the 
Board has considered the oral and written assertions of the 
Veteran and his representative.  The Veteran has stated that 
his bilateral cornea disorder began while he was in service.  
The Veteran could render an opinion as to any common 
observable symptom of a disability of the eyes, such as 
losing his vision, while he was in service and afterwards.  
See 38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007). However, as laymen without appropriate 
medical training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter, to include a 
question as to the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for a bilateral cornea disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral cornea disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


